Order entered September 9, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00491-CV

                          JENNIFER HOLLOWAY, Appellant

                                             V.

    GUILD MORTGAGE COMPANY, A CALIFORNIA CORPORATION, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-19-02027-B

                                         ORDER
      Before the Court is appellant’s August 30, 2019 motion for extension of time to file her

brief. We GRANT the motion and ORDER the brief be filed no later than September 30, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE